Citation Nr: 1714352	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee infrapatellar tendonitis.

 2. Entitlement to an increased rating in excess of 10 percent for left knee infrapatellar tendonitis.

 3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1971 to April 1975.

The appeal to the Board of Veterans' Appeals (Board) arises from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

In June 2014 and April 2016, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran was last provided a VA examination in connection with his service-connected bilateral knee disability in October 2014.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

In addition, through his representative, the Veteran indicated that his disabilities have worsened since the last VA examination.  See Appellant's Post-Remand Brief dated March 2017.  In light of Correia and the Veteran's claim that his disabilities have worsened, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral knee disability.

Further, a review of the record indicates that the Veteran receives treatment for his bilateral knee disability from Dr. Mark S. Clark at Genesys Integrated Group Practice, P.C.  These records must be obtained before a decision can be made on the claims.

Finally, since the claim for TDIU is intertwined with the claims for increased ratings, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's VA treatment records, dated from March 2016 forward.

2. Make arrangements to obtain the Veteran's private medical treatment records from Dr. Mark S. Clark at Genesys Integrated Group Practice, P.C.

3. After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected bilateral knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected knee disabilities on his employment. The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected knee disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. Ensure that the examination report(s) is adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

5. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




